NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSEPH R. BANISTER,                             No. 15-71103

                  Petitioner-Appellant,          Tax Ct. No. 30500-12

   v.
                                                 MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Joseph R. Banister appeals pro se from the Tax Court’s decision, following a

bench trial, upholding the Commissioner’s determination of deficiencies and

additions for tax years 2003 through 2006, and imposing a penalty under 26 U.S.C.

§ 6673. We have jurisdiction under 26 U.S.C. § 7482(a). We review de novo the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tax Court’s legal conclusions and for clear error its factual findings. Johanson v.

Comm’r, 541 F.3d 973, 976 (9th Cir. 2008). We affirm.

      The Tax Court properly upheld the Commissioner’s determination of

deficiencies, additions, and penalties for tax years 2003 through 2006. See 26

U.S.C. § 6201 (setting forth assessment authority of the Internal Revenue Service

(“IRS”)); id. at §§ 7601-7613 (providing the IRS with broad investigatory powers);

Grimes v. Comm’r, 806 F.2d 1451, 1453 (9th Cir. 1986) (restating that tax on

income is constitutional and defining taxable income); Bradford v. Comm’r, 796

F.2d 303, 307 (9th Cir. 1986) (affirming the Tax Court’s finding that fraud had

been established by clear and convincing evidence based on, inter alia, a failure to

file tax returns for four consecutive years).

      The Tax Court did not abuse its discretion by imposing a penalty against

Banister for taking a frivolous position. See 26 U.S.C. § 6673; Grimes, 806 F.2d at

1454 (setting forth standard of review and finding no abuse of discretion in

imposition of penalty for frivolous petition); see also Larsen v. Comm’r, 765 F.2d

939, 941 (9th Cir. 1985) (“The right to petition . . . does not include the right to

maintain groundless proceedings.”).

      We reject as without merit Banister’s contentions that the Tax Court did not

sufficiently consider his motion for offer of proof and motion to dismiss for lack of

jurisdiction.


                                           2                                     15-71103
      Respondent’s motion for sanctions in the amount of $8,000, filed on August

31, 2015, is granted. See Fed. R. App. P. 38; Grimes, 806 F.2d at 1454 (“Sanctions

are appropriate when the result of an appeal is obvious and the arguments of error

are wholly without merit.”).

      AFFIRMED.




                                         3                                  15-71103